DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Invitation to Participate in DSMER Pilot Program
In the response filed 08 June 2022, Applicants have accepted the invitation to participate in the Deferred Subject Matter Eligibility Response.

Claim Status
Amendments to the claims in the response of 6/8/2022 are acknowledged. Claim 18 is new.
Claims 1-16 are under examination.
Claim 17 is withdrawn.

Information Disclosure Statement
The IDS filed 6/24/2020 have been considered by the Examiner.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Priority of US application 62/684,960 filed 06/14/2018 is acknowledged.

Claim Rejections - 35 USC § 101
The instant rejection is held in abeyance in view of the DSMER Program. New claim 18 is added to the rejection, in view of Applicant’s amendments filed 6/08/2022. The rejection is also modified in view of Applicant’s amendments.
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Step One: Process, Machine or Manufacture
Claims 1-13 and 18 are drawn to a method, so a process.
Claims 14 is drawn to a computer readable storage medium. 
Claim 15 is drawn to a system comprising instructions.
Claims 14 and 15 drawn to a computer program and computer program on computer readable media read on a signal. It is noted that a transitory signal such as a carrier wave, or a program, per se, is not a statutory category of invention, as set forth in In re Nuijten. A review of the specification does not show a definition of computer readable media that excludes an embodiment that is information in a signal. As such, an embodiment of the claims read on non-statutory subject matter (In re Nuijten 84 USPQ2d 1495 (2007)). The applicants may overcome the rejection by 1) amendment of the claims to be limited to physical forms of computer readable storage media described in the specification or 2) by amending the claimed subject matter to be limited to “non-transitory”, see the notice regarding Computer Readable Media (1351 OG 212 (23 February 2010)).
Step 2A Prong One: Identification of an Abstract Idea
The claims recite:
a. determining a binding score of each tetrapeptide of a first peptide library for the first binding site of the target protein, wherein the first peptide library comprises the full combinatorial set of 160K tetrapeptides having a unique combination of four amino acids of the twenty naturally-occurring amino acids.
This step is drawn to a mental process or math. Determining a binding score can be performed by the human mind and/or with math. It is therefore an abstract idea. The limitation reciting “160K tetrapeptides” indicates the step may be more efficiently performed on a generic computer, however, computer implementation for processing efficiency is not sufficient to render an abstract idea to be something “significantly more.
b. identifying the sequences of the tetrapeptides having a binding score which meets a first threshold. 
This step of comparing binding score to a threshold is one that can be performed by the human mind and is therefore an abstract idea.
c. determining a binding score of each pentapeptide of a second peptide library for the first binding site of the target protein, wherein the second peptide library comprises a set of pentapeptides having a unique combination of five amino acids comprising the amino acids of the sequence of a tetrapeptide identified in step (b) and one of the twenty naturally-occurring amino acids added as the first amino acid or the fifth amino acid of the pentapeptide or between two amino acids of the sequence of the tetrapeptide.
This step of determining a binding score for a second peptide library reads on step that can be performed by the human mind and/or with math and is therefore an abstract idea. The specification teaches (Figure 2A and par. 0017) that the binding scores are presented on a graph. 
d. identifying the sequences of the pentapeptides having a binding score which meets a second threshold. 
This step of comparing binding score to a threshold is one that can be performed by the human mind and is therefore an abstract idea.
e. optionally, determining a binding score of each hexapeptide of a third peptide library for the first binding site of the target protein, wherein the third peptide library comprises a set of hexapeptides having a unique combination of six amino acids comprising the amino acids of the sequence of a pentapeptide identified in step (d) and one of the twenty naturally-occurring amino acids added as the first amino acid or the sixth amino acid of the hexapeptide or between two amino acids of the sequence of the pentapeptide.
This step of determining a binding score for a third peptide library also reads on step that can be performed by the human mind and/or with math and is therefore an abstract idea.
f. optionally, identifying the sequences of the hexapeptides having a binding score which meets a third threshold, and g. repeating steps (a) to (d) or (a) to (f) wherein, for each determining step, a binding score for the second binding site of the target protein is determined for each tetrapeptide of the first peptide library, for each pentapeptide of the second peptide library, and optionally for each hexapeptide of the third peptide library.
This step reads on a mental process of comparing binding scores to threshold values and is therefore an abstract idea, then repeating the above abstract idea steps.
Claims 2-13 and 18 recite limitations that are also drawn to an abstract idea further limit the abstract idea steps of claim 1.
Claim 16 recites designing a first peptide arm and second peptide arm of the claim peptide which reads on a mental process and is therefore an abstract idea. 

Step 2A Prong Two: Consideration of Practical Application
The claims do not recite additional elements that integrate the judicial exception into a practical application.
This judicial exception is not integrated into a practical application because the claims do not meet any of the following criteria:
 An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than 
a drafting effort designed to monopolize the exception.

Step 2B: Consideration of Additional Elements and Significantly More
The claimed method also recites "additional elements" that are not limitations drawn to an abstract idea. The recited additional elements are drawn to: 
Claim 16 is a method of manufacturing a clamp peptide comprising structure A1-B-A2, said method comprising designing the peptide arms A1 and A2 according to the method of claim 1.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the method of manufacturing a clamp peptide does not integrate the recited judicial exception steps. The abstract ideas are drawn to identifying sequences of tetrapeptides, pentapeptides and optionally identifying sequences of hexapetides having binding scores meeting threshold value. Claim 1 includes a step of generating a first peptide arm A1 and second arm A2  based on the steps of identifying tetra-, penta-, and hexa- peptides that meet a binding threshold. The abstract idea steps of identifying tetra-, penta-, and hexa- peptides that meet a binding threshold are not integrated into generating a first peptide arm A1 and second arm A2 and the subsequent manufacture of the clamp peptide. There is not connection between performing step (a) to (g) and the generation and manufacture of a A1 and A2.
The step of making the clamp peptide does not integrate the steps of comparing binding scores to thresholds to identifying sequences. The step of making is tangentially and nominally related to the claimed steps of determining binding scores and identifying peptides.
Other elements of the method include the processor in a computer recited in the preamble which is a recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 


Claim Rejections - 35 USC § 112-2nd paragraph
The rejection of claims 1-16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of Applicant’s amendments filed 6/08/2022.

Claim Rejections - 35 USC § 103
	The rejection of claims 1-16 under 35 U.S.C. 103(a) as being unpatentable over Wang et al. (US 2020/0135299) in view of Sun et al. (US 2015/0355192) are withdrawn in view of Applicant’s amendments. The following rejection in necessitated by Applicant’s amendments filed 6/08/2022. 
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-16 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang et al. (US 2020/0135299) in view of Sun et al. (US 2015/0355192) and further in view of Koide et al. (US 9,885,050).
	Wang et al. teach (Abstract, par. 0002 and 0010) a method of constructing a virtual peptide library including a tetrapeptide library (i.e. tetrapeptides having four amino acids) and pentapeptide library (i.e. pentapeptides having five amino acids)., as in claim 1, step (a) and step (c). 
Wang et al. teach (par. 00100) 160,000 tetrapeptides in a complete tetrapeptide library, as in claim 1, step (a) and claim 4.
	Wang et al. also teach a hexapeptide library (Abstract), as in claim 1, step (e). 
Wang et al. teach that the library be used for drug development and protein-protein interactions (par. 0005); Wang et al. teach producing peptides by recombinant approaches (par. 0008) which makes obvious introducing one peptide as part of a bigger peptide (i.e. pentapeptides that comprise the peptides of the tetrapeptides), as in claim 1, step (c) and claim3.
Wang et al. teach at least three peptide libraries (Abstract), as in claim 2.
Claims 5-6 recite 8000 and 1000 sequences are identified in step (b). This is an intended result of the claimed method and would be inherently accomplished by searching a library of thousands of peptides. Also, Wang et al. teach 8,000 peptides containing all possible combinations of 20 natural amino acids.
Wang et al. teach up to 3,200,000 pentapeptides (par. 0010) which makes obvious docking and determining binding scores for more than 350,000 peptides, as in claim 10.
Wang et al. teach making a peptide from the peptide libraries, Wang et al. make obvious measuring the length, as in claim 11.
Wang et al. does not teach determining a binding score of each tetrapeptide of the first library and binding score of each pentapeptide of the second peptide library, and binding score or each hexapeptide. Wang et al. also does not teach identifying peptides whose binding meets a first and second threshold, as recited in claim 1, steps (a) to (d).
Wang et al. does not teach generating a set including a first peptide “arm” and a second petite “arm”, as in claim 1, step (h).
Sun et al. teach an affinity ligand peptide library constructed on the basis of an affinity model (Abstract). Sun et al. teach (par. 0006) that there are only a limited number of peptides that have affinity for specific target proteins in nature; Sun et al. therefore use molecular docking to evaluate the binding strength of the protein (par. 0007), as in claim1.
Sun et al. teach (par. 0020) using a docking software application to dock every single peptide of the entire peptide library and identifying peptides with high affinity according to the score rankings (i.e. determining a binding score of each tetrapeptide, pentapeptide and optionally hexapeptide).
Sun et al. teach that peptides of “high binding affinity” are identified which makes obvious comparing binding affinity to a threshold; Sun al teach a score criterion (i.e. threshold) to which the binding affinities are compared (par. 0020)(i.e. identifying sequences having a binding score which meets a threshold), as in claim 1, steps (b), (d) and optionally (f).
Sun et al. teach computational screening of binding which would make obvious repeating step (a) to (d) or (a) to (f) until useful binding peptides were determined, as in claim 1, step (g).
Sun et al. teach the docking scores (interface energy score, I_sc) of the majority of peptides are in the range of -4 to -22 and most I_sc values are in the range of -14 to -16; and that I_sc value of no more than -16 is selected as the screening criterion (par.0031), which makes obvious setting thresholds at a predetermined percentile, as in claims 7-8.
Sun et al. teach FexPepDock (par. 0020)(i.e. a docking scoring function) and CHARMM and also make obvious multi-conformer rigid body docking to evaluate different peptide conformers, as in claims 9 and 12-13.
Claim 18 is drawn to the docking scoring function being chemgauss4. The instant specification (par. 0031) teaches a group of software applications with scoring functions for calculating binding score including FexPepDock which is taught by Sun et al. and chemgauss4; the instant specification teaches that these scoring functions are known in the prior art. Therefore it would be obvious to one of ordinary skill to substitute chemgauss4 as an obvious and well known equivalent to FexPepDock. 
Sun et al. teach a computer and program (par. 0006 and 0020), as in claims 14-15.
Koide et al. teach a molecular affinity camp with two “modules” (Abstract)(i.e. arms A1 and A2); the modules are engineered such that one is a natural binding domain and the second is an enhancer domain (col. 2, lines 33-50) with enhanced affinity and specificity for the target motif  (col. 31, lines 30-47), as in claim 1, step (h).
	Claim 16 is drawn to making a “clamp peptide” described as a bridge (i.e. middle peptide) flanked by one peptide on each side. Koide et al. teach making clamp peptides with “modules” (i.e. arms) connected by a “tail” in between the “modules”. Sun et al. teach constructing physical peptide libraries (Abstract) and rational design (par. 0006) which is the design of ligands based on the target protein or known ligands to new ligands. The teaching of rational design therefore makes obvious making a peptide by connecting three sections of smaller peptides taught by Wang et al. within the method of making a clamp peptide as taught by Kiode et al. 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the teachings of Wang et al. for creating virtual libraries of tetrapeptides and pentapeptides with the teachings of Sun et al. for performing docking of peptides to determine binding scores. Sun et al. provide motivation by teaching that molecular docking is used to screen peptides before formulating the peptide (Abstract and par. 0006). One of skill in the art would have had a reasonable expectation of success at combining the teachings of Wang et al. and Sun et al. because both teach tetrapeptide and pentapeptide libraries used as components for making bigger peptides. 
It would have been further obvious to one of ordinary skill in the art at the time the invention was made to have combined the teachings of Wang et al. and Sun et al. to create the clamp peptides taught by Kiode et al. Applying the KSR standard of obviousness to Wang et al., Sun et al. and Kiode et al., it is concluded that the combination of the references represents a combination of known elements which yield the predictable result. At the time of invention, a practitioner could have combined the teachings Wang et al. and Sun et al. for screening peptide libraries by calculating binding scores with docking software to create sequences for a clamp peptide which have two “arms” that bind to two different sections of a target as taught by Wang et al. Such a combination is merely a "predictable use of prior art elements according to their established functions." KSR Int’l 7, 127 S. Ct. at 1740.
Response to Arguments
Applicant's arguments filed 6/08/2022 have been fully considered but they are not persuasive. 
Applicants argue (Remarks, page 8, par. 1) that the cited art does not disclose methods of designing linear peptides that bind to two distinct binding sites on a target protein.
In response, Kiode et al. teach clamp peptides with two “arms”. Using the KSR standard for obviousness it would be obvious to one or ordinary skill to using docking software and binding scores as taught by Sun et al. to design the binding “arms” of the clamp peptide of Kiode et al.  Furthermore, Wang et al. teach a method of constructing a virtual peptide library (Abstract) by staggering peptides by one amino acid to create overlapping peptides as recited in claim 1, steps (c) and (f). The teachings of Wang et al, Sun et al. and Kiode et al. provide a method for creating a screening library of short peptides that could be assembled using rational design to create a clamp peptide that binds to a target with two “arms”.
Applicants argue (Remarks, page 8, par 3-4) that Wang et al. teach a cyclic peptide library and not a linear peptide library.
Wang et al. also teach a “virtual” library of tetra- penta- and hexa- peptides (par. 0013-0015) which cannot be cyclical due to the short length, also the peptides are sequences stored in a computer and therefore inherently linear.  In Figure 3(b), the virtual pentapeptides are displayed linearly.
Furthermore, as pointed to by Applicants (Remarks, page 8, par. 4), Wang et al. do contemplate and teach linear peptides in contrast to cyclical peptides (Wang, par. 009) and therefore make obvious screening linear peptides for binding.
Applicants argue (Remarks, page 9) that Wang et al. and Sun et al. do not teach peptides having an A1-B-A2 structure recited in the claims that would be able to wrap around the glycosylation site of a target protein and clamp the peptide in place.
In response, Applicants are arguing an intended use of the claimed method. The actual steps of the claim do not recite features or structures of the peptides that limit the peptides to being “camp” peptides that would wrap around the glycosylation site of a target protein. The claimed steps also do not recite any features of the binding target against which the peptides are screened to limit the peptides to being “clamp” peptides around a glycosylation site. The steps of claim 1 generically recite calculating a binding score for tetra-, penta- and hexa- peptided against thresholds. There are no limitations recited that limit the peptides to those that would be connected to form arms that would clamp around a glycosylation site. Even newly added step (h) merely recites generating a “set” including a first and second peptide “arm”. This generating step does not require that the two arms be able to work as a clamp and say nothing of a clamp around a glycosylation site.
If Applicants intended to have a method drawn to creating a linear clamp peptide that binds two binding sites around a glycosylation side, the structural or functional characteristics of the clamp peptide should be recited within the method steps of the claim. Currently, nothing in the steps limits the peptides to binding as clamp peptides such that when the arms are assembled, a clamp peptide would be created. Furthermore, the steps of the method do not recite screening binding of the peptides against a glycosylation site of a protein.

Suggestion for Examiner Interview
Applicant is advised to contact the Examiner at the below listed contact information in order to set up an Interview to discuss the rejections maintained and newly set forth herein.  It is noted that an Interview with the Examiner serves to move prosecution forward and clarify remaining issues in the Office Action.

E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on (571) 272-7035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1635